         Case 1:20-cv-00720-SMV Document 23 Filed 03/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CINDY J MEDINA,

              PLAINTIFF,
vs.                                                        Case No. 20-CV-720-SMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

              DEFENDANT.

      AGREED ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR AN
                   EXTENSION OF TIME TO FILE BRIEFS

       THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Extension of Time to File Briefs (Doc. # 21), and Defendant having no objection, the Court being

fully advised FINDS that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand shall be filed no later

than April 9, 2021, Defendant’s Response shall be filed no later than May 10, 2021 and Plaintiff

may file a Reply and shall file a Notice of Completion of Briefing no later than May 27, 2021.

       IT IS SO ORDERED.

                                                         ________________________________
                                                             The Honorable Stephan M. Vidmar
                                                                 United States Magistrate Judge
        Case 1:20-cv-00720-SMV Document 23 Filed 03/08/21 Page 2 of 2




SUBMITTED BY:

/s/ Feliz M. Martone
Feliz M. Martone
MARTONE LAW FIRM
Attorneys for Plaintiff
111 Lomas Blvd. NW, Suite 400
Albuquerque, New Mexico 87102
Telephone: (505) 883-1260

APPROVED BY:

Email approval February 23, 2021
Kirsten Westerland
Attorney for Defendant




                                      2
